Citation Nr: 0105393	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-11 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an organic mental 
disorder due to service head trauma.

2.  Entitlement to an increased (compensable) evaluation for 
a scalp scar.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral defective 
vision. 

4.  Entitlement to service connection for degenerative 
arthritis of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The Board also notes that in an April 2000 letter, the RO 
informed the veteran's representative that he should write 
the Board directly if he desired to have the Board address 
the issue of whether a Board decision in July 1989 denying 
service connection for bilateral defective error was clearly 
and unmistakably erroneous.  In written argument submitted to 
the RO in June 2000, the representative presented contentions 
to the effect that the Board erred in its July 1989 decision 
denying service connection for bilateral defective vision.  
In the written argument submitted to the Board in June 2000, 
the representative did not allege error in the July 1989 
Board decision.  To date, a motion for revision of the July 
1989 decision on the basis of clear and unmistakable error 
has not been submitted to the Board.  If the veteran or his 
representative desires to have the Board address this clear 
and unmistakable error issue, the required motion should be 
submitted directly to the Board. 

The issues of entitlement to an increased (compensable) 
evaluation for a scalp scar and entitlement to service 
connection for an organic mental disorder due to service head 
trauma will be addressed in the remand at the end of this 
action. 


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for degenerative arthritis of the cervical spine and found 
that no new and material evidence had been submitted to 
reopen a claim for service connection for bilateral defective 
vision in a September 1998 rating decision; the veteran was 
informed of the decision and his appellate rights on October 
7, 1988.

2.  The veteran disagreed with the September 1998 rating 
decision and the RO provided a statement of the case 
concerning the issues in the above rating action to the 
veteran on January 31, 2000.  

3.  Thereafter, no written communication addressing the issue 
of entitlement to service connection for degenerative 
arthritis of the cervical spine or the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for bilateral defective vision was 
received from the veteran or his representative until June 1, 
2000. 


CONCLUSION OF LAW

A timely substantive appeal has not been received with 
respect to a September 1998 rating decision which denied 
service connection for degenerative arthritis of the cervical 
spine and determined that new and material evidence had not 
been submitted to reopen a claim for service connection for 
bilateral defective vision.  38 U.S.C.A. § 7105(a)(d) (West 
1991); 38 C.F.R. §§ 20.200, 20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).

In a September 1998 rating decision, the RO denied 
entitlement to service connection for degenerative arthritis 
of the cervical spine and determined that new and material 
evidence had not been received to reopen a claim for service 
connection for bilateral defective vision.  The veteran was 
informed of the decision and of his appellate rights in 
October 1998.  In response to his Notice of Disagreement, he 
was provided a Statement of the Case on the aforementioned 
issues on January 31, 2000.  The veteran has not submitted a 
written communication addressing the denial of service 
connection for degenerative arthritis of the cervical spine 
or the determination that new and material evidence has not 
been received to reopen the claim for service connection for 
bilateral defective vision since the January 2000 Statement 
of the Case.  The veteran's representative addressed the 
aforementioned issues in written argument, dated June 1, 
2000, but this was well beyond the time limit for submission 
of a Substantive Appeal on these issues.

In October 2000 the Board sent correspondence to the veteran 
and his representative informing them of the above procedural 
history and the requirements for perfecting an appeal, and 
affording them a period of 60 days in which to submit 
argument as to why the veteran's substantive appeal should be 
considered timely and in which to request a hearing on the 
timeliness issue.  Neither the veteran nor his representative 
has responded.

Therefore, the Board must conclude that the veteran has not 
filed a timely Substantive Appeal with respect to these 
issues.  Accordingly, the appeal with respect to these issues 
is dismissed.  


ORDER

The appeal with respect to the issue of entitlement to 
service connection for degenerative arthritis of the cervical 
spine is dismissed.

The appeal with respect to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for bilateral defective vision is 
dismissed.  


REMAND

The veteran contends that he has an organic mental disorder 
due to service head trauma.  Service medical records reflect 
that the veteran was seen in May 1953, two days after 
receiving stitches in his scalp.  It was noted that that the 
wound was well-healed.  At an examination for separation from 
service, conducted in July 1954, the veteran's head and 
mental status were normal.  

The post-service medical evidence of record shows that no 
disorder was diagnosed on VA neuropsychiatric examination in 
November 1958.  Later medical evidence of psychiatric disease 
is of record.  There is no medical evidence suggesting that 
the veteran has an organic mental disorder due to service 
head trauma.  Consequently, the RO denied this claim as not 
well grounded without obtaining a VA examination to determine 
if the veteran has an organic mental disorder due to service 
head trauma. 

With respect to the claim for an increased (compensable) for 
a scalp scar, the veteran's representative argues that that 
during an August 1999 hearing at the Louisville, Kentucky RO, 
the appellant described the scalp scar as being tender and 
painful.  He indicated that he was unable to wear a hat over 
the scar.  However, during a March 1998 VA examination, the 
examiner indicated that the veteran's scar was non-tender.  
In addition, although the examiner indicated that the 
veteran's scar was significant in that it was seven 
centimeters in length and had a one-quarter centimeter 
depression, he did not indicate whether the scar was 
disfiguring as required by 38 C.F.R. § 4.118, Diagnostic Code 
7800, the Diagnostic Code under which the veteran's scar is 
currently rated. 

During the pendency of the veteran's appeal but after the 
claims folder was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In light of these circumstances, the Board concludes that 
further development is required to comply with the provisions 
of the VCAA.

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to his pending claims.  With 
any necessary authorization from the 
veteran, the RO should obtain and 
associate with the claims file all 
identified medical records that have not 
been obtained previously.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request them to submit copies 
of the outstanding records.

3.  Then, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the extent and etiology of any 
currently present organic mental 
disorder.  Any indicated studies should 
be performed, and the claims folder with 
a copy of this remand must be made 
available to and reviewed by the 
examiner.  Based upon the examination 
results and the review of the claims 
folder, the examiner should provide an 
opinion with respect to whether it is at 
least as likely as not that the veteran 
has an organic mental disorder which is 
etiologically related to service trauma.  
The rationale supporting the opinion 
should also be provided.  The examination 
report must be typed.

4.  The veteran should also be scheduled 
for a VA examination by a physician to 
determine the current severity of the 
service-connected scalp scar.  An 
unretouched color photograph depicting 
the scar should be taken.  The examiner 
should specifically address whether the 
scar is painful, tender, ulcerated, or 
adherent, and should identify any 
functional impairment associated with the 
scar.  The examiner should also express 
an opinion concerning the degree of any 
disfigurement from the scar.  The 
supporting rationale for the opinion 
should also be provided.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examination report must be typed.  

5.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.  The RO 
should also undertake any other action 
required under the VCAA.

6.  Then, the RO should readjudicate the 
issues of entitlement to service 
connection for an organic mental disorder 
due to service head trauma and 
entitlement to an increased (compensable) 
evaluation for the service-connected 
scalp scar.  The RO should also consider 
whether the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case and afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

